I114th CONGRESS2d SessionH. R. 5994IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2016Mrs. Black introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend biodiesel and renewable diesel incentives. 
1.Short titleThis Act may be cited as the Biodiesel and Renewable Diesel Incentive Extension Act of 2016. 2.Extension of biodiesel and renewable diesel incentives (a)Income tax creditSubsection (g) of section 40A of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. 
(b)Excise tax incentives 
(1)In generalSection 6426(c)(6) of such Code is amended by striking December 31, 2016 and inserting December 31, 2018. (2)PaymentsSection 6427(e)(6)(B) of such Code is amended by striking December 31, 2016 and inserting December 31, 2018. 
(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2016. 